Exhibit 10.20

[Bank Letterhead]

June 8, 2005

Mr. C. H. Lawrence, Jr.
The Fauquier Bank
Ten Courthouse Square
Warrenton, VA

Re: Consulting Agreement

Dear Buddy:

This letter agreement sets forth the terms under which you and The Fauquier Bank
(the “Bank”) have agreed that you will provide certain consulting services to
the Bank in connection with the Bank’s training program for its employees.

You and the Bank hereby agree as follows:

1. Engagement. You agree to provide consulting services to the Bank as provided
herein during the term of this letter agreement. The consulting services to be
provided under this letter agreement will include (i) the training classes
described on Exhibit A attached to this letter, and (ii) such other training
classes and related consulting services as the Bank may reasonably request. The
training classes will be provided on such dates and at such times as are
requested by the Bank and agreed to by you.

2. Consulting Fees. In return for those consulting services, the Bank agrees to
pay you based on a rate of $500 for each half day and $1,000 for each full day
of consulting services provided to the Bank. In addition, subject to the
restrictions contained in the next sentence, the Bank will reimburse you for
reasonable out-of-pocket expenses incurred by you in providing consulting
services hereunder. Your right to receive reimbursement for such expenses is
contingent upon submission of expense reports and appropriate receipts and, for
expenses which exceed $100, the prior written approval of the Bank.

3. Term. This letter agreement is effective as of the date hereof and, subject
to the next sentence, will remain in effect through December 31, 2006, which
ending date may be extended one or more times by the mutual agreement of the
parties. Either party may terminate this letter agreement at any time for any
reason by giving thirty (30) days’ prior written notice to the other party.

4. Ownership of Work Product. (a) You and the Bank specifically agree that,
except as provided in section 4(c) below, the Bank will have and retain full and
exclusive rights to and ownership of any and all materials and other work
product created, developed or otherwise compiled by you as part of providing
consulting services to the Bank hereunder (collectively, the “Work Product”),
including, without limitation, full and exclusive rights to and ownership of all
copyrights, trade secrets, confidential information and other proprietary rights
in connection with the Work Product.

(b) If the Bank seeks to obtain copyrights or other intellectual property
protection in the United States or any other country on all or any part of the
Work Product, you agree to cooperate fully with the Bank without additional
compensation in providing information, completing forms, performing actions and
obtaining the necessary signatures and/or assignments required to obtain such
copyrights or other intellectual property protection.

(c) Notwithstanding anything to the contrary contained in this letter agreement,
the Bank acknowledges and agrees that you have previously developed, and may
continue to develop during the term of this letter agreement, ideas, concepts,
know-how and other intellectual property which were not developed or will not be
developed as part of providing consulting services to the Bank hereunder (the
“Non-Bank Intellectual Property”). The Bank specifically agrees that, except as
provided in the next sentence, you will retain full and exclusive rights to and
ownership of all such Non-Bank Intellectual Property. To the extent that any
Non-Bank Intellectual Property is incorporated into any of the Work Product or
otherwise provided to the Bank in connection with the consulting services
provided hereunder, you hereby grant to the Bank and its parent, subsidiaries
and affiliates a nonexclusive, nontransferable, perpetual license to use such
Non-Bank Intellectual Property for its and their training and other internal
business purposes.

5. Confidentiality. (a) You agree to treat all Confidential Information (as
defined below) of the Bank and its parent, subsidiaries and affiliates, and all
notes, records, data and other documents provided to you by the Bank in strict
confidence and will not disclose any such Confidential Information to any third
person or entity without the Bank’s prior written consent. For purposes of this
letter agreement, “Confidential Information” includes (i) the Work Product and
the contents thereof, (ii) any and all financial and operations documents and
data, marketing strategies and related data, customer information, prospective
customers and marketing research, and (iii) any and all other information which
is proprietary or confidential to the Bank.

(b) You acknowledge and agree that the recovery of damages may be inadequate to
compensate the Bank in the event that you breach Section 5(a) above, and
accordingly you specifically agree that the Bank will have the right to obtain
injunctive relief and/or specific performance of Section 5(a). In addition,
nothing contained in this letter agreement will prevent the Bank from pursuing
any other remedies at law or in equity in addition to injunctive relief and
specific performance.

6. Relationship of Parties. (a) For all purposes of this letter agreement and
the consulting services to be provided by you hereunder, you are and will
continue to be an independent contractor. Nothing contained in this letter
agreement is intended or should be construed to make you an employee or agent of
the Bank or a partner of or joint venture with the Bank.

(b) Without limiting the generality of the foregoing, you acknowledge and agree
that (i) the Bank will not be withholding any federal, state, local or social
security taxes from any payments made to you, (ii) you are solely responsible
for the payment of all such taxes, and (iii) you will not be covered by or
otherwise eligible for any benefits, including, without limitation, unemployment
insurance and workers’ compensation insurance, that the Bank provides to its
employees.

(c) Neither party to this letter agreement has any authority whatsoever to make
any representations or warranties on behalf of the other party or to enter into
any contracts or agreements on behalf of the other party.

7. Miscellaneous. (a) This letter agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

(b) This letter agreement may not be amended or altered in any manner unless
such amendment or alteration is in writing and signed by both parties.

(c) This letter agreement constitutes the entire agreement of you and the Bank
with respect to the subject matter hereof and supercedes all prior or
contemporaneous agreements, whether written or oral.

Please sign as indicated below to evidence your agreement to the terms hereof
and return a copy of this letter agreement to the Bank.

Sincerely,

THE FAUQUIER BANK

By /s/ Randy K. Ferrell
Its CEO

AGREED TO:

/s/ C. H. Lawrence, Jr.
C. H. Lawrence, Jr.

#1369082

1

EXHIBIT A

TRAINING DESCRIPTION

Heroe’s Training Schedule

                                  Core Classes   # of classes   # of Days
Teaching   # days Prep   Total Days
Establishing Customer Relations
    2     3 each     0       6  
Leading the Winning Sales Team
    1     3 each     1       4  
Developing Teller Excellence
    5     1 each     0       5  
Supplemental Classes
                               
Heroes Refresher Training
    6     1 each     1       7  
Coaching Interviews and Observation
    3     4 each     0       12  
Referral Training
    4     1 each     1       5  
Senior Leader Review
    1     1 each     0.5       1.5  
Heroes for Support Personnel
    2     .5 each     0.5       1.5  
New Training Modules
                               
TBD
  TBD
  TBD
  TBD
  TBD

Notes:
                               

This is predicted on estimated annual need, turnover rates and new branching
activities may increase or decrease
the demand of the core classes listed above.

New training modules are scheduled if a need is determined to exist and a
training class should be developed and taught.
This year it was determined a module for Support Personnel was needed, the
Heroe’s for Support Training class was developed and rolled out.

2